DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 02/10/2010. The Office acknowledges the preliminary amendment submitted on 2/10/2021. Claims 14-20 are withdrawn. Claims 1-13 are currently pending and have been examined.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/10/2021 is acknowledged.  The traversal is on the ground(s) that there is no search serious search burden for group II.  This is not found persuasive because group II would require a search in at least B25B1/20 which is in a different subclass all together from B24B37/32 such that the search for group II, would not be covered by the search for group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/10/2021.
Claim Interpretation
	The Office notes that the following terms are interpreted in light of the Applicant’s disclosure:
“mirror finish / mirror polished” is interpreted per the Applicant’s disclosure in paragraph [0042] to be a finish between 4 micro-inches and 5 micro-inches RMS.
“flatness” is interpreted per the Applicant’s disclosure in paragraph [0038] to be a name for a tolerance of surface finish to measure how flat or planar the surface is.
“roughness” is interpreted per the Applicant’s disclosure in paragraph [0038] to be a name for a tolerance of surface finish to measure the average texture of a surface.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (Currently Amended), the following limitations are indefinite:
The limitation “a negative tapered surface” is indefinite because the term “negative tapered” is unclear. What is the surface negatively tapered with respect to? For purposes of examination, the Office will interpret the limitation to read as “a negatively angled tapered surface, the angle being measured from a first planar surface of the upper portion to a second planar surface of the lower portion”.
The limitation “wherein a thickness of the inside diameter sidewall is slightly thinner than a thickness of the outer diameter sidewall” is indefinite because the term “slightly” is unclear. How would one of ordinary skill in the art know where infringement begins and ends? Or what is the physical representation of tolerance for the term “slightly”? For purposes of examination the Office will interpret the limitation to read as “wherein a thickness of the inside diameter sidewall is 
	Claims 2-7 are rejected as being dependent on claim 1.
	Regarding claims 1 (Currently Amended), 5 (Original), 6 (Currently Amended), and 8 (Currently Amended), The terms “about” are indefinite because there is no clear indication where infringement begins or ends such that one of ordinary skill in the art would be unable to determine the meets and bounds of claim. For purposes of examination the Office will interpret all limitations throughout the claims 1-13 with the term “about” as to be “
Regarding claim 8 (Currently Amended), the limitation “the sacrificial surface disposed in a second plane that is negatively angled relative to first plane” is indefinite because the term “to first plane” is unclear. Is this referencing THE first plane or is this another A first plane? For purposes of examination the Office will interpret the limitation to read as “the sacrificial surface disposed in a second plane that is negatively angled relative to the first plane”. Claims 9-13 are rejected as being dependent on claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. Patent No. 7,344,434) alone, hereinafter referred to as Chen.
	Regarding claims 1 (Currently Amended), 2 (Original), and 7 (Original), Chen discloses a retaining ring for a polishing process (Chen, figure 1, item 100), the retaining ring comprising: 
	a ring shaped body (Chen, figure 1, item 100) comprising an upper portion (Chen, figure 2, item 105) and a lower portion (Chen, figure 2, item 130), the upper portion having a plurality of holes formed therethrough in a depth direction thereof (Chen, figure 1, item 120); and 
	a sacrificial surface disposed on the lower portion (Chen, figure 2, item 155), the sacrificial surface comprising a negatively angled tapered surface (Chen, figure 2, item 205), the angle being measured from a first planar surface of the upper portion to a second planar surface of the lower portion (Chen, figure 2, item 205 is a negatively angled surface from top planar surface item 115 to bottom surface, item 215) comprising an inside diameter wall (Chen, figure 2, item 220) and an outer diameter sidewall (Chen, figure 2, item 215 is an outer diameter wall portion and is at a diameter greater than the inner diameter side wall and item 215 is a wall portion) and a taper height that is 0.02 mm (Chen, figure 2, item D and column 6, lines 40-42, item D is 0.02 mm which is equal to 0.000787 inches), 
(Chen, figure 2, showing that the portion at item 215 is greater in thickness than at portion 220); 
	wherein the upper portion is fabricated from a metal (Chen, column 5, lines 22-23, item 105 is made of metal) (claim 7) and the lower portion is fabricated from a plastic (Chen, column 5, lines 42-43, item 130 is made of plastic) (claim 2) (claim 7).
	Chen does not explicitly disclose a taper height that is 0.0003 inches to 0.00015 inches.
	Chen in another embodiment teaches the height difference across the bottom surface is between .001 mm and .05 mm (Chen, figure 12, item D3, and column 8, lines 1-7, D3 is between .001 mm and .05 mm, which is between .0000394 inches and .001969 inches which overlaps the claimed range).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to incorporate the taper height to between .0000394 inches and .001969 inches because the desired radial profile reduces of obviates any break-in process, thereby reducing machine downtime and cost of ownership (Chen, column 4, lines 20-23, summarized). Furthermore, Applicant has not disclosed that the taper height solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0042], the taper height is not a critical range since the use of the term “may be” implies that it also may not within that range. Moreover, it appears that Chen would perform equally well with the taper height being between .0000394 inches and .001969 inches. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the taper height of Chen to be between .0003 inches and .00015 inches because the taper height does not appear to provide any unexpected results.
	Regarding claim 6 (Currently Amended), Chen as modified further discloses the retaining ring of claim 1, wherein the sacrificial surface has and a mirror-polished surface of  4 micro-inches to 5 micro-inches (RMS) (Chen, column 8, lines 12-16, item 155 has a roughness less than 4 micro-inches Ra where 4 micro-inches Ra = 4.4 micro-inches RMS).
	Regarding claims 8 (Currently Amended), 9 (Original), and 12 (Original), Chen discloses a retaining ring for a polishing process (Chen, figure 1, item 100), the retaining ring comprising: 
	a ring shaped body (Chen, figure 1, item 100) comprising an upper portion (Chen, figure 2, item 105) and a lower portion (Chen, figure 2, item 130), the upper portion having a plurality of holes formed therethrough in a depth direction thereof for attachment to a fixture plate during formation (Chen, figure 1, item 120) and a carrier head during use in a polishing process (Chen, column 2, lines 42-45); and 
	a sacrificial surface disposed on the lower portion (Chen, figure 2, item 155), the sacrificial surface disposed in a second plane that is negatively angled relative to the first plane (Chen, figure 2, item 205 is a negatively angled surface from top planar surface item 115 to bottom surface, item 215) and having a taper height that is 0.02 mm (Chen, figure 2, item D and column 6, lines 40-42, item D is 0.02 mm which is equal to 0.000787 inches), and the sacrificial surface includes a roughness less than 16 Ra (Chen, column 8, lines 12-16, item 155 having a roughness of 4 micro-inches Ra, which is less than 16 Ra); 
	wherein the upper portion is fabricated from a metal (Chen, column 5, lines 22-23, item 105 is made of metal) (claim 12) and the lower portion is fabricated from a plastic (Chen, column 5, lines 42-43, item 130 is made of plastic) (claim 9) (claim 12).
	Chen does not explicitly disclose a taper height that is 0.0003 inches to 0.00015 inches.
(Chen, figure 12, item D3, and column 8, lines 1-7, D3 is between .001 mm and .05 mm, which is between .0000394 inches and .001969 inches which overlaps the claimed range).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to incorporate the taper height to between .0000394 inches and .001969 inches because the desired radial profile reduces of obviates any break-in process, thereby reducing machine downtime and cost of ownership (Chen, column 4, lines 20-23, summarized). Furthermore, Applicant has not disclosed that the taper height solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0042], the taper height is not a critical range since the use of the term “may be” implies that it also may not within that range. Moreover, it appears that Chen would perform equally well with the taper height being between .0000394 inches and .001969 inches. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the taper height of Chen to be between .0003 inches and .00015 inches because the taper height does not appear to provide any unexpected results.
	Claims 3-4, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. Patent No. 7,344,434) alone, and in further view of Lai et al (U.S. Patent No. 6,224,472), hereinafter referred to as Chen and Lai.
	Regarding claims 3 (Original), 10 (Original), and 13 (Currently Amended), Chen as modified discloses the elements of the claimed invention as stated above in claims 1, 8, and 9, respectively, but does not explicitly disclose wherein a bottom surface of the ring shaped body comprises a plurality of grooves.
(Lai, figure 11, item 50), the retaining ring comprising: a ring shaped body (Lai, figure 11, item 50 is a ring) comprising: a sacrificial surface disposed on the lower portion of the ring (Lai, figure 11, bottom of item 50 and figure 4, item 54), the sacrificial surface comprising a negative tapered surface (Lai, figure 10, item 68) comprising an inside diameter wall (Lai, figure 10, inside diameter of item 50) and an outer diameter sidewall (Lai, figure 10, outside diameter of item 50) where the negative tapered surface extends from the outer diameter wall to the inner diameter wall (Lai, figure 10, item 68 extends from the outer diameter to the inner diameter); and a plurality of grooves on the bottom surface (Lai, figure 11, item 52 being a plurality of grooves).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen with the teachings of Lai to incorporate a plurality of grooves in the bottom surface because the grooves enhance slurry transport (Lai, column 3, lines 47-49, summarized).
	Regarding claim 4 (Currently Amended), Chen as modified further discloses the retaining ring of claim 3, wherein the bottom surface comprises a mirror finish (Chen, column 8, lines 12-16, item 155 has a roughness less than 4 micro-inches Ra where 4 micro-inches Ra = 4.4 micro-inches RMS).
	Regarding claim 11 (Original), Chen as modified further discloses the retaining ring of claim 1, wherein the bottom surface comprises a mirror-polished surface (Chen, column 8, lines 12-16, item 155 has a roughness less than 4 micro-inches Ra where 4 micro-inches Ra = 4.4 micro-inches RMS).
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. Patent No. 7,344,434) alone, and in view of Duescher (U.S. Patent Application Publication No. 2014/0170938), hereinafter referred to as Chen and Duescher, respectively.
Regarding claim 5 (Original), Chen as modified further discloses the retaining ring of claim 1 and a low roughness of the sacrificial surface (Chen, column 8, lines 12-16, item 155 has a roughness less than 4 micro-inches Ra where 4 micro-inches Ra = 4.4 micro-inches RMS), but does not explicitly disclose wherein the sacrificial surface has a flatness of less than 0.002 inches.
	Duescher teaches a workpiece rotor (Duescher, page 14, paragraph [0156], item 570) for mounting a vacuum-attached workpiece (Duescher, page 14, paragraph [0156], item 582) having a precision-flat workpiece mounting surface (Duescher, page 14, paragraph [0156], item 572), the surface having a flatness in the range of 0.005 inches to 0.00001 inches (Duescher, page 14, paragraph [0156], item 572).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen with the teachings of Duescher to incorporate the precision-flat surface into the low roughness sacrificial surface in the system of Chen because the precision flatness is needed to make uniform semiconductor wafers where the rotating polishing speeds are at a high RPM (Duescher, page 1, paragraph [0004], summarized).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prince (U.S. Patent No. 6,116,992) teaches a retaining ring with a taper sacrificial surface. Maeda (U.S. Patent No. 6,001,007) teaches a tapered sacrificial surface on a retaining ring. Henderson (U.S. Patent No. 5,679,065) teaches a retaining ring with a tapered sacrificial surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723